Citation Nr: 0923894	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether clear and unmistakable error is demonstrated in 
the February 1999 rating decision which assigned a 50 percent 
rating for bipolar disorder, effective May 1, 1998.  

2.  Entitlement to an earlier effective date than September 
20, 2000 for a 70 percent rating for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 
to June 1974.  

The issue of an earlier effective date than September 20, 
2000 for assignment of a 70 percent rating for bipolar 
disorder is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the VA Form 9, submitted in April 2006, the Veteran 
advised he did not wish to pursue the issue of whether there 
was clear and unmistakable error in the February 1999 rating 
action.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, on a VA Form 9 submitted in April 2006, 
the veteran stated "at no time have I asked for clear and 
unmistakable error," concluding, "I do not wish to pursue 
this issue."  As the appellant has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

Although the Veteran withdrew from consideration the issue of 
whether there was error in the February 1999 rating action, 
he has long contended the 70 evaluation for his psychiatric 
disorder should have been made effective from 1998.  In this 
regard, the Veteran's November 2001, and March 2002 
correspondences may be construed as notices of disagreement 
with the effective date assigned for his 70 percent 
evaluation in a February 2001 rating action, and essentially 
confirmed in a February 2002 rating action.  The claims 
folder does not contain a statement of the case as to that 
issue.  Accordingly, the Board must remand this claim to the 
RO for issuance of a statement of the case on such issue, and 
to give the Veteran an opportunity to perfect an appeal by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following development:

After giving the Veteran the appropriate 
notice of the information and evidence 
necessary to establish entitlement to an 
earlier effective date for the assignment 
of a 70 percent evaluation for his 
psychiatric disorder, he should be 
provided a statement of the case (SOC), 
addressing that issue.  An appropriate 
period of time should be allowed for 
response, and the case returned to the 
Board only if a timely substantive appeal 
is received.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


